             Case 5:19-cv-00342-JM Document 39 Filed 04/20/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   PINE BLUFF DIVISION

KA’TORAH ARYA SAGE PROWSE                                                              PLAINTIFF
ADC #658340

v.                                CASE NO: 5:19-CV-00342-JM

WALTER WASHINGTON, et al.                                                           DEFENDANTS


                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Prowse’s timely

filed objections and making a de novo review of the record, the Court concludes that the Proposed

Findings and Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Defendants’ Motion for Summary Judgment (Doc. No. 18) is GRANTED.

        2.      Plaintiff’s claims against Defendants and the Doe Defendants are DISMISSED

without prejudice for failure to exhaust administrative remedies.

        3.      The Court declines to exercise jurisdiction over any state law claim Plaintiff raised.

        4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations and accompanying Judgment would not

be taken in good faith.

        DATED this 20th day of April, 2020.



                                                     ___________________________________
                                                       UNITED STATES DISTRICT JUDGE
